Cuyahoga App. Nos. 87247, 87285, 87710, 87903 and 87946, 2006-Ohio-6266. Discretionary appeal of MedLink of Ohio and The MedLink Group, Inc. accepted on Proposition of Law Nos. I and III. Appeal of Lexington Insurance Company and cross-appeal not accepted.
Moyer, C.J., would also accept the MedLink appeal on Proposition of Law Nos. II and V.
Lundberg Stratton and O’Donnell, JJ., would also accept the MedLink appeal on all other Propositions of Law, the Lexington appeal, and the cross-appeal.
Motion for admission pro hac vice of Lori S. Nugent, Kathie D. King, and Maya Hoffman by Steven G. Janik granted.